Citation Nr: 0936759	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-12 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for lumbar laminectomy with right lower 
extremity radiculopathy has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a stomach disability, to include 
gastritis and gastroesophageal reflux disease (GERD), has 
been received.

3.  Entitlement to service connection for lumbar laminectomy 
with right lower extremity radiculopathy.

4.  Entitlement to service connection for a stomach 
disability, to include gastritis, GERD, irritable bowel 
syndrome (IBS) and hiatal hernia.

5.  Entitlement to service connection for a psychiatric 
disability (diagnosed as bipolar disorder, major depression, 
and generalized anxiety disorder).

6.  Entitlement to service connection for peptic ulcer 
disease.

6.  Entitlement to a rating in excess of 20 percent for 
myofascitis of the cervical, dorsal, and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied claims for increased ratings for post-traumatic 
arthritis of the right wrist and for myofascitis of the 
cervical, dorsal, and lumbar spine; denied requests to reopen 
claims for service connection for lumbar laminectomy with 
right lower extremity radiculopathy and a stomach disability; 
and denied service connection for depression and anxiety, and 
for peptic ulcer disease.  The Veteran filed a notice of 
disagreement (NOD) in January 2001.

In a January 2002 rating decision, the RO, inter alia, 
readjudicated the above-noted claims pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), increasing the rating 
for his myofascitis of the spine from 10 to 20 percent 
(effective the June 1999 date of claim) and otherwise 
continuing the prior denials.  The RO issued a statement of 
the case (SOC) in September 2002, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2002.

In December 2003, the Board remanded the claims for higher 
ratings to the RO for additional development.  In the remand, 
the Board noted that the Veteran's substantive appeal had 
been ambiguous as to whether he desired appellate review of 
the remaining issues.  The Board instructed the RO to obtain 
clarification as to whether the Veteran wanted to continue 
his appeal as to some or all of these remaining claims. The 
Veteran subsequently indicated that he desired to continue 
his appeal as to each of the claims denied in the July 2000 
rating decision.  In May 2005, the Veteran testified during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  In July 2006 and January 2007, the RO issued 
supplemental SOCs (SSOCs) and continued to deny the claims.

In November 2007, the Board denied an increased rating for 
post-traumatic arthritis of the right wrist.  The Board 
remanded the remaining claims to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the 
AMC continued the denial of the claims (as reflected in a May 
2009 SSOC), and returned the matters to the Board for further 
appellate consideration.  

In the May 2009 SSOC, it appears that the AMC reopened the 
claims for service connection for a stomach disability and 
for a lumbar laminectomy, but then denied the claims on the 
merits.  The Board points out that regardless of what the RO 
or AMC has done, the Board must address the question of 
whether new and material evidence to reopen the claims has 
been received because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of the claims can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and given the Board's favorable disposition of 
the petitions to reopen-the Board has characterized the 
appeal as encompassing both matters as set forth on the title 
page.

With respect to the Veteran's claim for service connection 
for a stomach disability, the Board has considered the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 
3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  
See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, as will be discussed below, the Veteran was previously 
denied service connection for a "stomach condition," which 
was diagnosed at that time as mild gastritis (as reflected on 
November 1978 VA examination).  During the time period 
relevant to this appeal, private medical records and VA 
treatment records have shown diagnoses of IBS, acid reflux, 
GERD, and hiatal hernia.  Although acid reflux and GERD 
overlap with the previous diagnosis of gastritis, IBS and 
hiatal hernia are different diagnoses and must be considered 
independently.  Hence, these issues have been recharacterized 
as reflected on the title page. 

With respect to the Veteran's claim for service connection 
for depression and anxiety, the Board has expanded the claim 
on appeal to encompass recently diagnosed psychiatric 
disorders.  In doing so, the Board is cognizant of the recent 
decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the Court found that the Board erred in 
not considering the scope of the Veteran's claim for service 
connection for posttraumatic stress disorder (PTSD) as 
including any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid 
disorder).  In light of Clemons, and based on the medical 
evidence of record, the Board has expanded this matter as 
characterized on the title page.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In a January 1979 rating decision, the RO denied the 
Veteran's claim for service connection for a stomach 
disability; although the RO notified him of this denial later 
that month, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the 
January 1979 rating action is not cumulative or redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  In an October 1994 rating decision, the RO denied the 
Veteran's request to reopen a claim for service connection 
for lumbar laminectomy; although the RO notified him of this 
denial later that month, the Veteran did not initiate an 
appeal.

5.  Evidence associated with the claims file since the 
October 1994 rating action is not cumulative or redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  Although the Veteran was seen for epigastric complaints 
with a history of somatization in service, no stomach 
disability was shown in service; GERD and "possible IBS" 
were first diagnosed after discharge from service, and there 
is no competent, probative evidence or opinion supporting a 
medical relationship between current GERD, possible IBS, and 
service.

7.  Although the Veteran was diagnosed with a personality 
disorder in service, no psychiatric disability was shown in 
service or for many years thereafter, and there is no 
competent evidence or opinion suggesting a medical 
relationship between any current psychiatric disability and 
service.

8.  There is no competent medical evidence suggesting that 
the Veteran has, or ever has had, peptic ulcer disease.  

9.  Although the Veteran had an isolated episode of mild 
lumbar strain during service, there is no competent evidence 
or opinion even suggesting a medical relationship between the 
lumbar laminectomy and service, to include service-connected 
myofascitis of the spine.

10.  On November 2001 VA examination, the Veteran's 
thoracolumbar spine range of motion was from 10 degrees of 
extension to 20 degrees of forward flexion with lateral 
flexion to 10 degrees, bilaterally, and rotation to 10 
degrees, bilaterally; cervical spine range of motion was from 
22 degrees of extension to 20 degrees of forward flexion with 
70 degrees rotation, bilaterally; parapspinal muscle spasms 
of the cervical and thoracic regions were mild and paraspinal 
muscle spasms of the lumbar region were moderate; but there 
was no ankylosis of the entire thoracolumbar spine, no 
incapacitating episodes of intervertebral disc syndrome 
(IVDS), and no separately ratable neurological manifestations 
of the Veteran's service-connected myofascitis of the spine.  

11.  On February 20, 2009 VA examination, the Veteran's 
thoracolumbar spine range of motion was from 25 degrees of 
extension to 60 degrees of forward flexion with lateral 
flexion to 20 degrees, bilaterally, and rotation to 25 
degrees, bilaterally; cervical spine range of motion was from 
30 degrees of extension to 45 degrees of forward flexion with 
lateral flexion to 35 degrees, bilaterally, and rotation to 
60 degrees, bilaterally; there was no evidence of parapspinal 
muscle spasms, no ankylosis of the entire thoracolumbar 
spine, no incapacitating episodes of IVDS, and no separately 
ratable neurological manifestations of the Veteran's service-
connected myofascitis of the spine.


CONCLUSIONS OF LAW

1.  The January 1979 RO decision that denied the Veteran's 
claim for service connection for a stomach disability is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Since the January 1979 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a stomach disability 
have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

3. The October 1994 RO decision that denied the Veteran's 
request to reopen a claim for service connection for lumbar 
laminectomy is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

4.  Since the October 1994 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for lumbar laminectomy have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

5.  The criteria for service connection for a stomach 
disability, to include GERD and IBS, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  The criteria for service connection for a psychiatric 
disability, to include bipolar disorder, depression, 
generalized anxiety disorder, and affective disorder, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

7.  The criteria for service connection for a peptic ulcer 
are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

8.  The criteria for service connection for lumbar 
laminectomy with radiculopathy, to include degenerative disc 
disease (DDD) of the lumbar spine, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

9.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 50 percent, but no higher, rating for 
service-connected myofascitis of the cervical, dorsal, and 
lumbar spine are met prior to February 20, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5290, 5292 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (as in effect 
since September 26, 2003).

10.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 30 percent, but no higher, rating for 
service-connected myofascitis of the cervical, dorsal, and 
lumbar spine are met as of February 20, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, supra.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the Veteran's 
petitions to reopen, the Board finds that all notification 
and development action needed to render a fair decision on 
this aspect of the appeal has been accomplished.

As regards the claims for service connection, on the merits, 
post-rating letters dated in February 2001, May 2003, August 
2004, November 2007, and September 2008, provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection.  The 
May 2003, November 2007, and September 2008 letters also 
provided notice regarding what information and evidence is 
needed to substantiate a claim for a higher disability 
rating.  Each of these letters also provided notice as to 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The November 2007 and September 2008 letters 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

Post-rating letters dated in February and November 2007, 
September 2008, and February 2009, provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

As mentioned, the claims were originally adjudicated prior to 
enactment of the VCAA.  Hence, there was a timing defect with 
respect to the VCAA notice, which was issued in various 
letters after the initial adjudication of the claims in the 
July 2000 rating decision.  However, after issuance of the 
above-mentioned letters, and opportunity for the Veteran to 
respond, the May 2009 SSOC reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records, private medical records, Social Security 
Administration (SSA) records, and the reports of November 
2001 and February 2009 VA examinations.  Also of record and 
considered in connection with the appeal are the transcript 
of the May 2005 RO hearing, and the various written 
statements provided by the Veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Petitions to Reopen 

With regard to the Veteran's claim for service connection for 
a stomach disability, this claim had previously been 
considered and denied in a January 1979 RO rating decision.  
As the Veteran did not appeal that decision, it is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.

With regard to the Veteran's claim for service connection for 
lumbar laminectomy, the claim had previously been considered 
and denied in a February 1987 RO rating decision.  The 
Veteran perfected an appeal and the Board denied the claim in 
a January 1989 decision.  In July 1990, the Board 
reconsidered the claim and continued its previous denial.  
Subsequently, the Veteran filed a petition to reopen the 
claim, which was denied in an October 1994 RO rating 
decision.  As the Veteran did not appeal that decision, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran sought to reopen his claims for service 
connection for a stomach disability and for a lumbar 
laminectomy in June 1999.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156.  However, that revision applies only to claims filed 
on and after August 29, 2001.  See 38 C.F.R. § 3.156(a), as 
in effect on and after August 29, 2001).]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With regard to the stomach disability, at the time of the 
January 1979 rating decision, the evidence consisted of the 
Veteran's STRs, which noted treatment for the flu and viral 
gastroenteritis, and complaints of epigastric burning and 
frequent indigestion.  A June 1977 upper gastrointestinal 
study and esophagram were negative.  On November 1977 
separation examination, frequent indigestion since childhood 
was noted.  Post-service, the report of a November 1978 VA 
examination reflects that the Veteran had symptoms suggestive 
of mild gastritis and that previous X-rays had ruled out 
peptic ulcer, and hiatus hernia.  In a 1979 decision, the RO 
denied service connection for a stomach condition, presumably 
because there was no finding of a chronic disability incurred 
or related to service.

Evidence added to the record since the final, unappealed 1979 
rating action includes records of VA treatment and 
evaluation, and private medical records from Dr. Zak, Latrobe 
Area Hospital, and Chestnut Ridge Primary Care.  These 
records reflect that the Veteran was diagnosed with 
duodenitis, antral gastritis, GERD/acid reflux, and IBS.  The 
February 2009 VA examiner opined that IBS could possibly, by 
mere speculation, be related to the episode of 
gastroenteritis during service.  This evidence is new in that 
it was not previously before agency decision makers at the 
time of the 1979 decision, and is not cumulative or 
duplicative of evidence previously considered. The Board also 
finds that this evidence is "material" for the purpose of 
reopening the claim, as it reflects diagnoses of chronic 
gastrointestinal disabilities and a possible relationship 
between IBS and service.  No such evidence was of record at 
the time of the prior denial. 

With regard to the lumbar laminectomy, at the time of the 
1994 rating decision, the evidence consisted of the Veteran's 
STRs, VA records of treatment and evaluation, and private 
medical records.  His STRs showed complaints of low back pain 
and a minor muscle strain was diagnosed.  He also complained 
of neck and thoracic spine pain, and was diagnosed with 
fibromyositis of the cervical musculature.  On November 1977 
separation examination, he had full range of motion of the 
spine and full strength.  It was noted that he had recurrent 
low back pain since 1975, which was treated with physical 
therapy with good results.  Post-service, on April 1978 VA 
examination, he was diagnosed with recurrent myofascitis of 
the cervical, dorsal, and lumbar spine.  In a June 1978 
rating decision, the RO granted service connection for 
myofascitis.  On August 1982 VA examination, X-rays of the 
spine were normal.  

In September 1986, private medical records from Montana 
Deaconess Medical Center show that the Veteran arrived at the 
emergency room with complaints of a 10-year history of low 
back pain.  It was noted that he had had a boating accident 
in June 1985.  He was diagnosed with a herniated lumbar disc 
at the L5-S1 level and underwent surgical laminectomy with 
good results.  Subsequent private medical records show 
treatment for low back pain radiating into the right lower 
extremity.  A June 1986 VA X-ray showed narrowing of the L5-
S1 disc space and narrowing of the neural foramina between 
L5-S1, and a July 1986 note reflects a diagnosis of DDD.  
Hence, at the time of the October 1994 decision, the RO 
denied the request to reopen the lumbar spine disability 
because new and material evidence had not been received 
showing relationship between the laminectomy and service.  

Evidence added to the record since the final, unappealed 
October 1994 rating action includes records of VA treatment 
and evaluation, SSA records, private medical records from Dr. 
Lower, Dr. Marrero, and Dr. Jakubek.  These records reflect 
ongoing treatment of DDD of the lumbar spine with 
radiculopathy; the November 2001 VA examiner's opinion that 
the lumbar spine DDD overshadowed the service-connected spine 
disability; and the February 2009 VA examiner's opinion that 
the Veteran's functional limitation was more attributable to 
diabetic neuropathy.  This evidence is new in that it was not 
previously before agency decision makers at the time of the 
October 1994 decision, and is not cumulative or duplicative 
of evidence previously considered.  The Board also finds that 
this evidence is "material" for the purpose of reopening the 
claim, as it provides information pertaining to the Veteran's 
overall spine disability and its relationship to service-
connected and nonservice-connected disabilities.   No such 
evidence was of record at the time of the prior denial. 

The Board emphasizes that, under the pre-August 29, 2001 
standard, to reopen a claim for service connection, the 
additional evidence need only, at a minimum, contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince VA to alter its decision.  See 
Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus 
finds that, with respect to each petition to reopen, the new 
evidence received is so significant that it must be 
considered to fairly decide the merits of each claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
a stomach disability and lumbar laminectomy are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

A.  Stomach Disability and Peptic Ulcer

Pertinent to a stomach disability, as mentioned, the 
Veteran's STRs reflect that he had viral gastroenteritis in 
February and November 1976, and in January 1977.  During each 
episode he was admitted, treated with antibiotics, and 
released a few days later after showing improvement.  In 
April 1977, he complained of epigastric burning and a history 
of somatization was noted.  He was admitted for a mental 
health consultation and an inadequate personality disorder 
was diagnosed.  In June 1977, he complained of neck pain with 
swallowing and burping.  He also complained of gas and pain 
after eating spicy and greasy foods and drinking alcohol.  An 
upper gastrointestinal study and esophagram were normal and 
showed no abnormality of the duodenum and duodenal loop.  On 
November 1977 separation examination, no stomach disabilities 
were noted, however, it was noted that the Veteran had a 
history of frequent indigestion since childhood.  

Post service, the report of the November 1978 VA examination 
reflects that the Veteran complained of symptoms, which the 
examiner stated were consistent with mild gastritis.  A note 
was made to rule out a peptic ulcer.  Private medical records 
from Dr. Zak reflect that a November 1993 
esophagogastroduodenoscopy revealed duodenal erosion and the 
Veteran was diagnosed with duodenitis with antral gastritis.  
This was treated with ranitidine and diet.  A July 1994 VA 
treatment record reflects that the Veteran reported having 
gastrointestinal ulcers secondary to aspirin.  In July 1994, 
Dr. Zak noted that the Veteran was taking an increased dosage 
of pain medication and that his stomach problems should go 
away after surgery.  In January 1996, Dr. Zak noted continued 
treatment with ranitidine.  

A December 2004 treatment record from Chestnut Ridge Primary 
Care reflects the Veteran's complaints of epigastric pain, 
dyspepsia, chronic constipation and rectal bleeding.  
Possible Barrett's esophagus, gastritis, and a hiatal hernia 
were suspected.  Upper gastrointestinal endoscopy and biopsy 
were performed.

The report of the February 2009 VA examination reflects that 
the Veteran said he had been having abdominal trouble since 
service.  He said he had acid reflux and constipation.  The 
VA examiner noted that the December 2004 biopsy was negative 
for Barrett's esophagus, and that the Veteran did not have 
peptic ulcer disease as this would have been shown by 
endoscopy.  The examiner also opined that the Veteran 
described symptoms that could be related to IBS and that 
"with his bowel habits and abdominal discomfort, it is 
possible, but only by mere speculation, that this could have 
been induced by a postviral infection which he did have while 
in the military."  The examiner stated, however, that he 
could not resolve this issue without resorting to mere 
speculation.  With regard to acid reflux, the examiner opined 
that this was not related to service.  

With respect to peptic ulcer disease, the claim for service 
connection must be denied because there is no competent 
medical evidence that the Veteran has, or has had, this 
disability.  Significantly, neither the Veteran nor his 
representative has presented or identified any existing 
medical evidence or opinion showing that the Veteran, in 
fact, currently has peptic ulcer disease.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  Thus, pertaining to peptic ulcer, where, as 
here, there is no evidence of the disability for which 
service connection is sought, fundamentally, there can be no 
valid claim for service connection-on any basis.  See Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

During the time period relevant to this appeal, the Veteran 
has been diagnosed with GERD and possible IBS.  The claims 
for service connection for these disabilities must also be 
denied because there is no competent, probative evidence of a 
medical nexus between these disabilities and service.  

Although the Veteran had vague epigastric complaints during 
service along with a history of somatization, no objective 
abnormalities were found and he was not diagnosed with a 
chronic gastrointestinal disability during service.  
Furthermore, while he had several acute episodes of viral 
gastroenteritis, each episode resolved successfully following 
treatment with antibiotics with no follow-up complaints.  

With respect to GERD, there is no medical evidence of opinion 
even suggesting a relationship between this condition and 
military service.  Rather, the February 2009 VA examiner 
opined that the Veteran's current GERD was not medically 
related to military service, and neither the Veteran nor his 
representative has presented or identified any existing 
medical evidence or opinion to the contrary. 

With respect to IBS, the February 2009 VA examiner provided a 
speculative opinion that the Veteran's symptoms "could" be 
related to IBS and that it was "possible, but only by mere 
speculation" that this was induced by viral gastroenteritis 
during service.  The Board notes that service connection may 
not be granted on the basis of mere speculation.  See 38 
C.F.R. § 3.102 and Bostain v. West, 11 Vet. App. 124, 127- 
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
medical nexus).  The probative value of this opinion is 
further diminished by the lack of rationale and underlying 
facts to support such an opinion.  As mentioned, the Veteran 
was not diagnosed with IBS during service nor did he complain 
of any symptoms typical of IBS following the acute episodes 
of gastroenteritis.  

For these reasons, the Board finds that competent, probative 
evidence simply does not support the claims for service 
connection for a stomach disability and for a peptic ulcer.

B.  Psychiatric Disability 

Pertaining to the psychiatric disability, as mentioned, the 
Veteran was diagnosed with an inadequate personality disorder 
during service.  

Post-service, an April 1997 VA treatment record reflects a 
diagnosis of generalized anxiety disorder.  In July 1997, it 
was noted that the Veteran had generalized anxiety disorder 
with features of PTSD.  Private medical records from Dr. 
Winters reflect that the Veteran was initially evaluated in 
April 1997 and a tentative diagnosis of major depression was 
given with a note to rule out bipolar disorder.  Subsequent 
treatment records show a diagnosis of bipolar disorder.  A 
June 1997 private medical record from F. Irby shows a 
diagnosis of adjustment disorder.  A July 2006 letter from 
Dr. Last, a private physician, reflects that the Veteran had 
been followed at Latrobe Hospital Behavioral Health Clinic 
for bipolar mood disorder and generalized anxiety disorder.  
Dr. Last also noted that the Veteran had been diagnosed with 
inadequate personality disorder, which had been a chronic 
problem since 1977.  

SSA records reflect that, in February 1998, the SSA 
determined that the Veteran was disabled with a secondary 
diagnosis of depression.  A later disability determination 
showed a secondary diagnosis of affective disorder.

The report of the February 2009 VA examination reflects that 
the Veteran was diagnosed with bipolar disorder, severe, with 
psychotic features (unrelated to military service) (on Axis 
I) and paranoid personality disorder (first diagnosed in 
military service) (on Axis II).  The examiner opined that the 
Veteran did not meet the criteria for PTSD in that he 
reported neither a stressor nor the symptoms that meet the 
diagnostic criteria.  The examiner further opined that the 
Veteran's bipolar disorder was not related to service, noting 
that it was not diagnosed until 1997 - many years after 
military service.  Furthermore, the VA examiner reviewed the 
diagnosis of a personality disorder during service and noted 
that the Veteran had undergone extensive psychological and 
psychiatric testing on an inpatient unit where the Veteran 
remained for one month.  Hence, the examiner opined that the 
diagnosis of a personality disorder was not in error.  
Moreover, the examiner noted that there was no known 
relationship between the personality disorder and bipolar 
disorder and there was no evidence that military service 
aggravated the Veteran's bipolar disorder.  

With regard to the personality disorder, described as 
"inadequate personality disorder" and "paranoid 
personality disorder", congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008). While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no medical evidence or opinion even suggesting that 
such aggravation occurred in this case.

With regard to the bipolar disorder, the weight of the 
medical evidence is against a medical relationship with 
service.  The February 2009 VA examiner opined that the 
bipolar disorder was not medically related to service, 
including the personality disorder identified therein, and 
neither the Veteran nor his representative have identified or 
submitted competent medical evidence or opinion to the 
contrary.

With regard to the other identified psychiatric disorders, to 
include depression, a generalized anxiety disorder, and 
affective disorder, there is no medical evidence or opinion 
suggesting a medical relationship between these disabilities 
and service and neither the Veteran nor representative have 
identified or submitted any such evidence.

For these reasons, the claim for service connection for a 
psychiatric disorder, to include bipolar disorder, 
depression, generalized anxiety disorder, and affective 
disorder, is denied.

C.  Lumbar Laminectomy

As mentioned, the Veteran complained of low back pain during 
service and was diagnosed with a mild strain.  Post-service, 
on April 1978 VA examination, he was diagnosed with recurrent 
myofascitis of the cervical, dorsal, and lumbar sine, and 
service-connection was granted for this disability.

Post-service, as mentioned, the Veteran was diagnosed with a 
herniated disc and underwent a lumbar laminectomy in 1986.  
He was later diagnosed with DDD with right lower extremity 
radiculopathy.  The report of a November 2001 VA examination 
reflects that the examiner opined that the Veteran's 
overlying lumbar laminectomy and resultant lumbar DDD 
overshadowed his pre-existing lumbosacral strain.  The 
examiner felt that a large component of the Veteran's 
symptoms were related to the laminectomy, but he could not 
distinguish those symptoms specific to the laminectomy 
without resorting to speculation.  The report of a February 
2009 VA examination reflects a diagnosis of myofascitis of 
the thoracolumbar spine and degenerative joint of the 
cervical spine without comment on the laminectomy and DDD of 
the lumbar spine.

In this case, the earliest objective medical evidence of the 
herniated disc that resulted in the laminectomy was in 1986 - 
8 years after the Veteran's service.  The Board notes that 
the passage of time between discharge from active service and 
the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the contemporaneous medical evidence notes an 
intervening boating accident shortly before the herniated 
disc was diagnosed.  Despite the Veteran's later statements 
that he was never involved in a boating accident, the 
contemporaneous medical records are more probative.  

In sum, there is no competent medical evidence or opinion 
suggesting a relationship between the herniated disc, 
laminectomy, and DDD of the lumbar spine, and the Veteran's 
military service, to include the service-connected 
myofascitis, and significantly, neither the Veteran nor his 
representative has identified or submitted any such evidence.

D.  All Claims for Service Connection

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and those advanced by his 
representative, on his behalf.  However, to whatever extent 
these assertions are being offered to establish current 
disability, or a nexus between a current disability and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for a stomach disability, for a psychiatric 
disability, for a peptic ulcer, and for lumbar laminectomy 
must be denied.  In arriving at the decision to deny each 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports any of these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


III.  Increased Rating for Myofascitis of the Cervical, 
Dorsal,
and Lumbar Spine

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

As an initial matter, the Board notes that, in addition to 
the Veteran's service-connected myofascitis of the spine, he 
also has IVDS of the spine at multiple levels.  As will be 
discussed further below, the November 2001 VA examiner opined 
that IVDS overshadows his service-connected myofascitis and 
is the prominent disability, but the examiner was unable to 
distinguish the effects of the nonservice-connected IVDS from 
those of the service-connected myofascitis.  Therefore, in 
this case, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Hence, the Board has considered all of the Veteran's spine 
symptoms in evaluating his service-connected myofascitis.  

The Board also notes that although the RO has assigned a 
single disability rating for the entire spine, disabilities 
of the cervical and thoracolumbar spine are generally rated 
separately.  Hence, in this case, the Board has considered 
whether ratings for the cervical and thoracolumbar spine, 
when combined, would result in an overall higher rating for 
the entire spine.  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, as appropriate, and 
has given the appellant notice of both criteria in the SOC 
and SSOCs.  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.  

A.  Rating Criteria prior to September 26, 2003

Historically, the Veteran's service-connected spine 
disability has been rated under former DC 5295, for 
lumbosacral strain.  Under DC 5295, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating was warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on force motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999-2002).

Alternatively, the Veteran's service-connected spine 
disability could be evaluated based on limitation of the 
cervical, dorsal, and lumbar spine.  Under DC 5292, for 
limitation of motion of the lumbar spine, a 10 percent rating 
is warranted for slight limitation of motion, a 20 percent 
rating is warranted for moderate limitation of motion, and a 
maximum 40 percent rating for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999-2002).

Under DC 5291, for limitation of motion of the dorsal spine, 
a 0 percent rating is warranted for slight limitation of 
motion, and a 10 percent rating is warranted for moderate or 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5291 
(1999-2002).

Under DC 5290, for limitation of motion of the cervical 
spine, a 10 percent rating warranted for slight limitation of 
motion, a 20 percent rating is warranted for moderate 
limitation of motion, and a 30 percent rating is warranted 
for severe limitation of motion.  

The terms "slight", "moderate", and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  

A September 1999 private medical record from Dr. Lower 
reflects diagnosis of a chronic lumbosacral strain and 
moderate to severe DDD of the lumbar spine with right lower 
extremity radiculopathy with associated foot drop.  The 
Veteran had lumbosacral paraspinal muscle spasm with 
decreased spinal mobility.  

The report of the November 2001 VA examination reflects the 
Veteran's complaints of sharp intermittent neck without 
radicular symptoms; and constant, dull low back pain with 
intermittent sharp pain radiating into the right lower 
extremity.  Cervical spine range of motion was from 22 
degrees of extension to 20 degrees of forward flexion with 70 
degrees rotation, bilaterally.  Range of motion of the 
thoracolumbar spine was from 10 degrees of extension to 20 
degrees of forward flexion with lateral flexion to 10 
degrees, bilaterally, and rotation to 10 degrees , 
bilaterally.  The Veteran had mild paraspinal muscle spasms 
in the cervical and thoracic regions, and moderate paraspinal 
muscle spasms in the lumbar region.  X-rays showed multi-
level DDD.  As mentioned, the VA examiner opined that the 
nonservice-connected DDD of the spine overshadowed his 
service-connected spine disability, however, the VA examiner 
was unable to distinguish the symptoms associated with DDD 
from those associated with myofascitis without resorting to 
speculation.  

Considering the pertinent evidence in light of the above-
mentioned criteria, the Board finds that a 50 percent rating 
is warranted during this time period.  

Based on the November 2001 range of motion studies, the Board 
finds that the overall limitation of motion of the 
thoracolumbar spine was "severe" and more consistent with a 
40 percent rating.  It appears that this range of motion 
study was inclusive of the dorsal spine; no specific findings 
were made with respect to limitation of motion of the dorsal 
spine.  Hence, there is no basis for a separate rating for 
myofascitis of the dorsal spine.  With respect to the 
cervical spine, the overall limitation of motion was 
"moderate" and more consistent with a 20 percent rating.  
When combined, the Board finds that a 50 percent rating for 
the Veteran's service-connected spine disability is warranted 
during this time period.   See 38 C.F.R. § 4.25 (2008) 
(discussing how to compute combined ratings).

Given that the November 2001 VA examiner could not 
distinguish the symptoms associated with the Veteran's 
service-connected myofascitis from those associated with 
IVDS, the Board has also considered whether rating the 
Veteran's myofascitis under the criteria for IVDS would 
benefit the Veteran.  Prior to September 26, 2003, IVDS was 
rated under former Diagnostic Code 5293 (changed to DC 5243 
on September 26, 2003).  

Prior to September 23, 2002, a 20 percent rating was 
warranted for moderate IVDS with recurring attacks, a 40 
percent rating was warranted for severe IVDS with recurring 
attacks with intermittent relief, and a 60 percent rating was 
warranted for pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1999-2002).  Here, although the 
Veteran's myofascitis contributes to his overall pain, muscle 
spasm, and limitation of motion of the spine, there is no 
medical evidence suggesting any neurological findings are 
associated with myofascitis.  Rather, these neurological 
findings have been associated with nonservice-connected IVDS 
and diabetic polyneuropathy.  Hence, a 60 percent rating 
under DC 5293 is not warranted. 

As of September 23, 2002, IVDS could be evaluated on either 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. 
§ 4.25 separate ratings of its chronic orthopedic and 
neurological manifestations, along with evaluations of all 
other disabilities, whichever results in the higher rating.  
For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period  of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2002).  

For the period prior to September 26, 2003, the medical 
evidence does not indicate any bed rest prescribed by a 
physician, let alone for a total period of at least six weeks 
in relevant 12-month period, as required for higher rating of 
60 percent.  

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code, during 
the period in question.  While, under the former criteria, as 
in effect prior to September 26, 2003, residuals of fracture 
of the vertebrae, ankylosis of the spine, or ankylosis of the 
lumbar spine may warrant a rating in excess of 50 percent, 
here, the service-connected spine disability has not been 
shown to involve any of the above.  See 38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289 (1999-2002).  

B.  Rating Criteria from September 26, 2003

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine, as follows:  
unfavorable ankylosis of the entire spine warrants a maximum 
100 percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.   See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 
5235-5243).

As a point of reference, standard or normal ranges of 
thoracolumbar spine motion are as follows:  forward flexion, 
from 0 to 90 degrees; extension, from 0 to 30 degrees; right 
and left lateral flexion, each, from 0 to 30 degrees; and 
right and left lateral rotation, each, from 0 to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See 38 C.F.R. § 4.71a, Plate V (2008).  

Standard or normal ranges of cervical spine motion are as 
follows:  forward flexion, from 0 to 45 degrees; extension, 
from 0 to 45 degrees; right and left lateral flexion, each, 
from 0 to 45 degrees; and right and left lateral rotation, 
each, from 0 to 80 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees.  See 38 C.F.R. § 4.71a, Plate V (2008).  

An October 2004 private medical record from Dr. Marrero 
reflects that the Veteran's symptomatology had evolved over 
the past year to include increasing weakness and atrophy in 
the lower extremities.  These symptoms began in the 1980s 
after a laminectomy.  The diagnoses were diabetic 
polyneuropathy and lumbar radiculopathy.  A November 2004 
magnetic resonance imaging (MRI) showed surgical changes at 
the L5-S1 level, and DDD of the lumbar spine.  January and 
February 2005 records also reflect a diagnosis of idiopathic 
demyelinating polyneuropathy resulting in abnormal gait and 
bilateral foot drop.  August 2006 X-rays from Excela Health 
show DDD of the lumbar and cervical spine.  

The report of the February 2009 VA examination reflects that 
the Veteran had tenderness to palpation of the cervical spine 
without muscle spasms.  Range of motion was from 30 degrees 
of extension to 45 degrees of forward flexion.  Lateral 
flexion was to 35 degrees, bilaterally, and rotation was to 
60 degrees, bilaterally.  Each range of motion was limited in 
the final 5 degrees by pain and was unchanged with repetitive 
testing.  There was no evidence of excess fatigability or 
incoordination.  

Range of motion of the thoracolumbar spine was from 25 
degrees of extension to 60 degrees of forward flexion.  
Lateral flexion was to 20 degrees, bilaterally, and rotation 
was to 25 degrees, bilaterally.  Each range of motion was 
limited in the final 5 degrees by pain and was unchanged with 
repetitive testing.  There was no evidence of excess 
fatigability or incoordination.  There was no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  In terms of gait, 
the Veteran did walk with an awkward gait with a cane.

The diagnoses were myofascitis of the cervical spine and 
thoracolumbar spine, and degenerative joint disease (DJD) of 
the cervical spine at the C4-5 level.  The VA examiner noted 
that the Veteran had fairly intact range of motion of the 
spine, but significant weakness and decreased sensation in 
the lower extremities, which was attributed to diabetic 
polyneuropathy.  

Considering the pertinent evidence in light of the above-
mentioned criteria, the Board finds that a 30 percent rating 
for the Veteran's service-connected spine disability is 
warranted since February 20, 2009.  

Based on the results of the February 2009 VA examination, 
forward flexion of the thoracolumbar spine was 60 degrees, 
with pain beginning at 55 degrees.  Under the General Rating 
Formula, these findings are more consistent with a 20 percent 
rating.  A higher rating is not warranted for the 
thoracolumbar spine because there was no evidence of forward 
flexion limited to 30 degrees or less, and no evidence of  
ankylosis (favorable or unfavorable).  

Based on the results of the February 2009 VA examination, the 
Veteran had full forward flexion of the cervical spine, but 
the combined range of motion was limited to 265 degrees, 
which is consistent with a 10 percent rating under the 
General Rating Formula.  A higher rating for the cervical 
spine is not warranted because forward flexion of the 
cervical spine was not limited to 30 degrees or less, the 
combined range of motion was not limited to 170 degrees or 
less, and there was no evidence of ankylosis (favorable or 
unfavorable).  

Further, there is no medical evidence that the Veteran's 
service-connected spine disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  As 
noted above, the Veteran has denied having any incapacitating 
episodes and there is otherwise no objective evidence of 
incapacitating episodes having a total duration of at least 
four weeks during the previous 12-month period, which is 
required for a 40 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a.   

Under Note (1) of the General Rating Formula, VA must 
continue to consider whether combining ratings for orthopedic 
and neurological manifestations would result in a higher 
rating for the Veteran's service-connected low back 
disability.  However, such would not be the case here.  As 
mentioned, the Veteran's neurological complaints have been 
associated with IVDS and diabetic polyneuropathy, which are 
nonservice-connected disabilities.  There have been no 
neurological manifestations specifically associated with 
myofascitis and no separate rating is warranted.

In sum, the findings of the February 20, 2009 VA examination 
show considerable improvement in the Veteran's myofascitis of 
spine since the November 2001 VA examination, and are more 
consistent with a 30 percent rating.  

C.  All Periods

The Board has considered the Veteran's complaints of pain and 
stiffness; however, these symptoms, even with repetitive 
testing, do not result in the functional impairment 
equivalent to the next higher disability ratings.  
Furthermore, there is also no medical evidence of specific 
weakness, fatigability, lack of endurance, or lack of 
coordination.  The Board notes that the rating criteria under 
the General Rating Formula contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003).   Here, the Veteran's complaints have been taken into 
consideration in the assignment of the 50 percent rating 
prior to February 20, 2009, and the 30 percent rating since 
February 20, 2009, and there is no basis for assignment of 
higher ratings solely on the basis of these complaints, 
alone.  
See 38 C.F.R. §§ 4.40, and 4.45; DeLuca, 8 Vet. App. at 206-
207.

Additionally, the Board finds that there is no showing that, 
during any period in question, the Veteran's service-
connected myofascitis has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the October 2002 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in each rating assigned prior 
to and since February 20, 2009).  SSA records show that the 
Veteran was determined to be disabled due to DDD of the spine 
and a psychiatric disorder.  While there is clearly some 
overlap in the symptoms related to myofascitis and those 
related to DDD, there is no objective showing that the 
Veteran's service-connected myofascitis, alone, results in 
greater interference with his employment than that 
contemplated in each assigned rating.  There also is no 
objective evidence that the myofascitis has warranted 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for further staged rating of myofascitis of the 
spine, pursuant to Hart (cited above); that a 50 percent, but 
no higher, rating is warranted for myofascitis of the spine 
prior to February 20, 2009; and that a 30 percent, but no 
higher, rating is warranted for myofascitis of the spine from 
February 20, 2009.  In reaching this decision, the Board has 
favorably applied the benefit-of- the-doubt doctrine, but 
finds that the preponderance is against assignment of any 
higher rating before or since that date.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for a stomach disability has been received, to 
this extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for lumbar laminectomy has been received, to this 
extent, the appeal is granted.

Service connection for a stomach disability, to include GERD 
and IBS, is denied.

Service connection for a psychiatric disability, to include 
bipolar disorder, depression, affective disorder, a 
generalized anxiety disorder, and a personality disorder, is 
denied.

Service connection for a peptic ulcer is denied.

Service connection for lumbar laminectomy with right lower 
extremity radiculopathy, to include DDD of the lumbar spine, 
is denied.

A 50 percent rating for myofascitis of the cervical, dorsal, 
and lumbar spine prior to February 20, 2009, is granted, 
subject to the legal authority governing the payment of VA 
compensation. 



A 30 percent rating for myofascitis of the cervical, dorsal 
and lumbar spine from February 20, 2009, is granted, subject 
to the legal authority governing the payment of VA 
compensation. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


